Citation Nr: 1707041	
Decision Date: 03/08/17    Archive Date: 03/16/17

DOCKET NO.  15-34 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Ralph J. Bratch, Attorney at Law


ATTORNEY FOR THE BOARD

M. Riley, Counsel 






INTRODUCTION

The Veteran served on active duty from March 1984 to February 1986.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

An acquired psychiatric disorder, diagnosed as PTSD, depression, and secondary substance abuse, is etiologically related to the Veteran's active duty service.


CONCLUSION OF LAW

Service connection for an acquired psychiatric disorder, currently diagnosed as PTSD, depression, and secondary substance abuse, is warranted.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.310.


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that service connection is warranted for an acquired psychiatric disorder as it was incurred due to stressful events that occurred during active duty service.  Specifically, he contends that an acquired psychiatric condition first manifested during military service due to an incident of military sexual assault.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007). 

The Board finds that service connection is warranted for an acquired psychiatric disorder, diagnosed as PTSD, depression, and secondary episodic substance abuse.  The record clearly establishes the presence of a current disability; service and post-service medical records document consistent treatment for numerous psychiatric disorders since September 1985.  VA and private examiners have also diagnosed multiple mental health conditions throughout the claims period.  A VA expert in psychiatry, after reviewing the complete record, diagnosed the Veteran with PTSD, depression, and associated episodic substance abuse in February 2017.  

Service treatment records also document treatment for psychiatric symptoms during active duty and the diagnosis of several mental health disorders.  In September 1985, the Veteran was hospitalized for inpatient treatment of hallucinations, phobic fears, and depression following his use of alcohol and drugs.  Two Medical Evaluation Boards (MEBs) were convened; the first, in early October 1985, found it was not possible to determine the Veteran's specific diagnosis and rendered a differential diagnosis of a schizophrenic disorder, affective disorder, and panic disorder.  The second MEB held on October 30, 1985, found that the Veteran's depressed mood had its onset "obviously following a period of four to six weeks of sobriety after the chronic abuse of marijuana and alcohol."  The MEB also diagnosed an affective disorder, unipolar type, depression with panic attacks, and psychosis.  The Veteran's treating physician noted that the condition was incurred in the line of duty as it first manifested during active service.  The Veteran was found unfit for military duty by both MEBs and was referred to a Physical Evaluation Board (PEB) to determine whether he would remain in the service.  In December 1985, the PEB placed the Veteran on the temporary disability retired list (TDRL) due to an affective disorder, unipolar type, depression with associated panic attacks, and a long history of drug abuse predating service.  Based on the results of a June 1987 examination, another PEB found in July 1987 that the Veteran was not fit for duty and he was recommended for separation due to major depressive disorder, single episode, in partial remission and borderline personality disorder complicated by a history of drug abuse predating service.

The Veteran received consistent post-service psychiatric treatment and was provided multiple VA examinations in response to the considerable diagnostic confusion in the record regarding his psychiatric disorders.  Weighing in support of the service connection claim are medical opinions from a December 2009 VA examiner, a July 2016 private examiner, and the February 2017 medical opinion of a VA expert in psychiatry.  In the February 2017 medical opinion report, the VA expert concluded that the Veteran's current psychiatric disability, diagnosed as PTSD, depression, and episodic substance abuse, had its onset during active duty service and was related to military sexual assault.  The VA expert also found that the Veteran's current disability was a continuation of the same symptoms that first manifested during military service.  The complexity of the Veteran's symptomatic presentation was likely the result of an incident of childhood sexual trauma, which in turn led to the development of an in-service psychiatric disorder following the incident of military trauma.  In short, the competent evidence establishes that while the Veteran experienced some pre-service trauma, his current acquired psychiatric disorder had its onset during service due to an episode of military sexual trauma.  Thus, all the elements of service connection are met and the claim is granted.  

To the extent the Board finds that service connection is warranted for substance abuse, the evidence establishes that the Veteran's abuse of drugs and alcohol is secondary to his acquired psychiatric disorder.  Although service connection on a direct basis is prohibited for a disability that is result of a claimant's own abuse of alcohol or drugs, service connection in this case is awarded on a secondary basis.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995); VAOPGCPREC 7-99, 64 Fed. Reg. 52,375 (1999); see also VAOPGCPREC 2-98, 63 Fed. Reg. 31,263 (1998).  


ORDER

Entitlement to service connection for an acquired psychiatric disorder, diagnosed as PTSD, depression, and secondary substance abuse, is granted.




____________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


